687 N.W.2d 293 (2004)
People
v.
LaPorte.
No. 125151.
Supreme Court of Michigan.
June 10, 2004.
SC: 125151, COA: 248208.
On order of the Court, the application for leave to appeal the October 30, 2003 order of the Court of Appeals is considered, and pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Saginaw Circuit Court and ORDER that defendant be provided copies of the docket entries and the transcripts of the December 1982 trial and the April 29, 1983 sentencing.